Citation Nr: 9922271	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-27 786	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Manchester, New Hampshire




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected status post medial meniscectomy of the right knee, 
currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected left knee disability, currently rated 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had verified periods of active duty for training 
from July to December 1971, from April to June 1982 and from 
November 1990 to June 1991 in support of Operation Desert 
Shield/Storm.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 and subsequent rating 
decisions by the RO.  



FINDINGS OF FACT

1.  The veteran's status post medial meniscectomy of the 
right knee is shown to be manifested by complaints of pain 
and functional loss which more nearly approximates that 
consistent with flexion limited to 15 degrees; right knee 
instability is not demonstrated.  

2.  The service-connected left knee disability is not shown 
to be manifested by more than mild functional limitation or 
any related instability or recurrent subluxation.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent rating 
for the service-connected status post medial meniscectomy of 
the right knee have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 and Supp. 1999); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Codes 5257, 5260, 5261 (1998).  

2.  The criteria for the assignment of a rating in excess of 
10 percent rating for the service-connected left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104; 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 
5257, 5260, 5261.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that increased ratings should be 
assigned for his knee disabilities since they are more 
disabling than currently evaluated.  

VA records dated July 1990 documented complaints of pain of 
the right knee and included X-ray studies showing findings of 
arthritis in the right knee, as well as an examination by a 
private orthopedist in October 1990 which revealed muscle 
atrophy of the right quadriceps.  

When the veteran was seen by a private orthopedist in 
December 1991, his gait was normal.  He did not squat due to 
knee discomfort.  There was full range of motion and the knee 
ligaments were stable.  There was no effusion, but there was 
some tenderness over the medial joint line of the right knee.  
There was marked atrophy of the right thigh muscle, as 
compared with the left.  X-ray studies of the right knee 
showed slight narrowing of the medial compartment with 
minimal hypertrophic change of the margins of the medial 
compartment.  The diagnosis was that of internal derangement 
of the right knee, status post medial meniscectomy, with 
degenerative arthritis of the medial joint compartment.  

In testimony at an August 1992 hearing on appeal, the veteran 
testified that his right knee had gotten progressively worse 
since his 1991, in-service reinjury in Saudi Arabia, and that 
he had been receiving on-going treatment, most recently at 
the end of July 1992.  He also stated that the right knee was 
painful, swelled almost every day, and sometimes locked.  He 
indicated that he was working as a truck driver, working on 
highway maintenance, that his right knee condition caused 
some problems on the job and that he had missed work twice in 
the last six months due to knee pain.  

On VA orthopedic examination, conducted in September 1992, 
the examiner noted that the veteran walked with a limp.  The 
examination revealed a range of motion of 140 degrees 
extension and 90 degrees flexion of the right knee.  
Measurements at 6 inches above the knee showed a 2 inch 
atrophy of the right thigh as compared to the left.  The 
examiner noted that the veteran had severe pain in his right 
knee and experienced difficulty walking and doing any work.  
The examiner also commented that the veteran was unable to do 
a deep knee bend.  A magnetic resonance imaging (MRI) 
disclosed that the medial and lateral collateral ligaments 
and anterior and posterior cruciate ligaments were normal and 
intact.  Degenerative changes were seen and the possibility 
of a small meniscal tear posterolaterally was mentioned.  
Small joint effusion was present.  

VA outpatient records indicate that the veteran continued to 
experience right knee problems and was seen in January and 
July 1993 for knee problems.  In October 1993, the veteran 
complained of constant pain, and that the knee was locking 
and giving out.  On physical examination, there was no 
effusion of the right knee.  The range of motion was from 0 
to 100 degrees on the right, but was 0 to 130 degrees on the 
left side.  The ligaments of both knees were described as 
being stable.  

Subsequently, the veteran was hospitalized in April 1994 with 
complaints of chronic right knee pain.  An examination showed 
a well-healed scar on the medial aspect of the right knee 
with a range of motion from 0 to 90 degrees.  Lachman's and 
McMurray's tests were negative.  There was pain on varus and 
valgus stress, and end points were intact.  There was also 
medial and lateral joint line tenderness.  In April 1994, he 
underwent right knee arthroscopy with chondral debridement.  
Findings included those of Grade II patellofemoral cartilage 
damage and an area of Grade III cartilage loss along the 
weight bearing portion of the medial femoral condyle.  The 
discharge diagnosis was that of degenerative joint disease.  

Status post-operative knee surgery as shown in a clinical 
entry dated late April 1994 indicated that he had continued 
pain and tenderness, a range of motion from 0 to 90 degrees, 
negative Lachman's and anterior drawer's and evidence of 
medial joint line tenderness and varus and valgus tenderness.  
The records reflects that the veteran was authorized to 
return to work on June 1, 1994, and did in fact return to 
work in May 1994.  

On VA examination of the joints in September 1994, there was 
mild swelling of both knees, but no deformity, subluxation, 
lateral instability or lose motion.  Range of motion of the 
right knee was to about 120 degrees, and extension was to 
about 10 degrees.  The assessment was that of post-traumatic 
arthritis of the right knee, status-post right meniscectomy 
of the right knee and left knee degenerative joint disease, 
probably secondary to right knee injury.

An outpatient entry dated in October 1994 shows that he 
complained of bilateral knee pain, limiting his ambulation 
with respect to endurance.  The pain was in the subpatellar 
and medial joint line.  There was no effusion, and medial 
joint line tenderness was minimal.  

VA medical examination was conducted in December 1994.  By 
history it was recorded that the veteran complained of 
multiple joint pains since his return from the Gulf War two 
and a half years ago, relative to both knees.  He was 
currently employed as a highway maintainer.  On objective 
clinical examination, no acute distress was evident.  Gait 
was good, and he did not list to either side when standing.  
Deep tendon flexes were bilateral and equal.  No motor or 
sensory deficit was detected.  The range of motion of the 
knee joints indicated full extension to 130 degrees of 
flexion, bilaterally.  No instability was detected.  Mild 
crepitation of the left knee joint was noted on motion.  

A VA examination was conducted in November 1995.  The veteran 
complained of pain in both knees on walking.  Examination 
noted no visible limp, fixed deformity of the knees or 
crepitus.  Knee motion was normal with 140 degrees flexion 
and 90 degrees extension.  Sensation was intact.  The 
diagnosis was that of bilateral knee pain and status post 
right medial meniscectomy.  

In March 1996, the veteran underwent a right knee arthroscopy 
and excision of a neuroma.  The discharge diagnosis was that 
of degenerative joint disease and neuroma of the right knee.  
Left knee x-ray studies performed in March and April 1996 
noted minimal spurring of the patella.  

A June 1996 progress note indicated that the veteran 
complained of right knee pain and buckling and that his left 
knee was becoming progressively more painful and unstable.  
Examination of the right knee noted no effusion or 
varus/valgus instability.  The range of motion was zero to 90 
degrees; and quadriceps muscle strength and tone was 
decreased.  An examination of the left knee noted no 
effusion.  McMurray's test was normal, and there was no 
varus/valgus instability.  

A VA examination was conducted in July 1996.  Right knee 
motion was from full extension to 95 degrees of flexion.  
Pain and crepitus were noted on flexion and extension.  No 
instability, effusion or neurovascular deficit was detected.  
The quadriceps muscles were noted to have been good.  The 
diagnosis was that of probable chondromalacia of the 
patellofemoral joint and status post medial meniscectomy.  

A VA examination was conducted in February 1997.  The veteran 
complained of knee pain; the right greater than the left.  
Motion of the right knee was full extension to 92 degrees 
flexion; the left knee was zero degrees to 110 degrees 
flexion.  No instability, effusion or neurovascular deficit 
was detected.  Mild crepitation was noted.  Mild muscle 
atrophy of the right quadriceps muscle was noted.  The 
diagnosis was that of bilateral degenerative joint disease of 
the knees.  The examiner stated that the veteran demonstrated 
painful motion, weakness and fatigability supported by 
objective evidence consistent with the history and pathology 
of the disability.  This caused significant functional 
limitation by 40 percent during flare-ups when the joint was 
used repeatedly over a period of time.  

The Board notes that the provisions of 38 U.S.C.A. § 5107(a) 
have been met, in that the veteran's claims for increased 
ratings are well grounded.  This finding is based on the 
veteran's evidentiary assertion that his service-connected 
disabilities have increased in severity.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  See Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

The history of the veteran's disabilities have been reviewed, 
but the more recent evidence is the most relevant to his 
claims for increased ratings.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Regarding the veteran's knees, the current 20 percent rating 
for the right knee and 10 percent rating for the left knee 
have been assigned by analogy under Diagnostic Code 5257.  
See 38 C.F.R. §§ 4.20, 4.27 (1998).  Under Diagnostic Code 
5257, other impairment of the knee, involving recurrent 
subluxation or lateral instability, is rated 30 percent when 
severe, 20 percent when moderate, and 10 percent when slight.

Neither the medical evidence nor the veteran's cited history 
of his knee condition makes any reference to subluxation of 
the left knee joint.  As for lateral instability, there is 
also no evidence of an unstable knee, such as locking or 
giving way under weight bearing conditions.  In fact, several 
VA examinations have noted the knees to have been stable.  
Hence, the Board finds that an increased rating is not for 
consideration for either knee under the provisions of 
Diagnostic Code 5257.  

Limitation of motion of the knee joint is rated under 
Diagnostic Codes 5260 (limitation of leg flexion) and 5261 
(limitation of leg extension).  In addition, limitation of 
function imposed by pain must also be considered.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1998), DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  38 C.F.R. § 4.40 allows for VA to take 
functional loss into consideration when rating a disability 
of the musculoskeletal system, due to the inability to 
perform the normal working movements of the body with the 
normal excursion, strength, speed, coordination and 
endurance.  This loss may be due to any of a number of 
factors, such as absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.  Functional loss may also be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Id.  38 
C.F.R. § 4.45 directs consideration of joint disability due 
to less movement of the joint than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination or impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, deformity 
or atrophy of disuse.  This criteria also considers 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing.  

Regarding the veteran's right knee, the Board notes that the 
latest VA examination revealed that his range of motion was 
only 92 degrees flexion, with some evidence of crepitation.  
The normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. Part 4, Plate II.  A higher rating of 30 
percent for loss of flexion requires limitation to 15 
degrees.  

The Board notes that the latest VA examination also noted 
that the veteran manifested significant functional 
limitations during flare-ups.  Adequate objective 
manifestations, such as limitation of motion, degenerative 
joint disease and muscle atrophy, were also noted to support 
this finding.  Accordingly, the Board finds that the current 
disability picture referable to the right knee more nearly 
approximate a degree of functional loss consistent with that 
of flexion restricted to 15 degrees.  Hence, an increased of 
30 per cent is warranted under Diagnostic Code 5260 and 
DeLuca.  A higher rating is not for application as 30 percent 
is the maximum rating under the Diagnostic Code.  See Johnson 
v. Brown, 10 Vet. App. 80. (1997).  

The veteran's range of motion of the left knee during his 
latest examination was full extension with no significant 
limitation of flexion.  It also was noted that his left knee 
pain was less than his right knee pain.  In addition, he did 
not manifest any muscle atrophy or ligamentous instability.  
These findings are indicative of not more than a slight level 
of functional loss.  Thus, the Board finds that an increased 
rating higher than 10 percent is not for assignment.  See 
DeLuca, supra.  

The preponderance of the evidence is against the claim for an 
increased rating for the veteran's left knee condition.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In a precedent opinion, the VA General Counsel ruled that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
General Counsel Opinion (OGC) Prec. 23-97 (Aug. 7, 1997).  
Separate rating must be based upon additional disability.  
When a knee disorder is already rated under Diagnostic 
Code5257, the veteran must also have limitation of motion 
under Diagnostic Code 5260 or 5261 to obtain a separate 
rating for arthritis. If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. Where additional disability is shown, 
however, a veteran rated under Diagnostic Code 5257 can also 
be compensated under Diagnostic Code 5003 and vice versa.  
Id. 

The above opinion from the VA General Counsel was further 
clarified in VA O.G.C. Prec. 9-98 (Aug. 14, 1998).  The VA 
General Counsel noted that for a knee disability rated under 
diagnostic code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion, 
limitation of motion under diagnostic code 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on x-ray findings and painful motion under 38 
C.F.R. § 4.59.

In addition, evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also 
O.G.C. Prec. 9-98 and 9-98, supra.  

The Board notes that several VA examiners made no finding of 
instability or subluxation of either knee, and therefore, a 
separate rating under Diagnostic Code 5257 for either the 
left knee or the right knee is not warranted.  Id.  



ORDER

An increased rating of 30 percent for the service-connected 
status post medial meniscectomy of the right knee is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

An increased rating for the service-connected left knee 
disability is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

